     Case 5:20-cv-02128-JWH-SHK Document 22-6 Filed 12/07/20 Page 1 of 1 Page ID #:116




From:                                       Vondle, David
Sent:                                       Wednesday, November 25, 2020 11:28 AM
To:                                         info@LionsDentalSupply.com
Subject:                                    RE: Attention Jeff | 3M v. Lion's Dental

Follow Up Flag:                             Flag for follow up
Flag Status:                                Completed


Hi Jeff,

I’m following up on our talk on Friday, where you said you would review the documents we sent you and provide your
response. As I noted in my emails a few weeks ago, we should file the Joint Stipulation to Extend Time as soon as
possible, as your response to the complaint was due a few weeks ago. If you can let me know that we have your
consent to file that document, we will do so. For the other two documents – the settlement agreement and the consent
order – we can work on those after we get your comments to them. But I do want to emphasize that we need to file the
extension at the earliest possible time, and I’d ask that you send me any comments you have to that document first.

If you have any questions, or would like to chat, just let me know.

And, of course, I hope you have a happy and safe Thanksgiving.

With warmest regards,

David

David C. Vondle
AKIN GUMP STRAUSS HAUER & FELD                        LLP

Direct: +1 202.887.4184 | Internal: 24184
Pronouns: he/him/his (What's this?)




                                                                                                     Exhibit F
                                                                                                     Page 10
